Citation Nr: 1139179	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected actinic purpura with scarring associated with service-connected residuals of a fractured left wrist with arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to obtain outstanding VA treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran was afforded a QTC examination and two subsequent VA examinations in connection with his service-connected actinic purpura with scarring.  It does not appear that the Veteran's VA claims file was reviewed in conjunction with any of these examinations.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review").  The Board also notes that the most recent of these examinations were performed in July and August 2007.  The July 2007 VA examiner took color photographs of the Veteran's skin condition and stated that these photographs would be available for electronic review.  The August 2007 examiner appeared to be unaware of these photographs, noting, "There is no disfiguring skin condition of the head, face or neck, therefore color photos were not done."  

When the Veteran subsequently submitted his VA Form 9 substantive appeal in December 2007, he enclosed a "color photo disc" that he got from the VA hospital where the examinations were conducted .  Black and white copies of the photos were printed out from the disc for the claims file, but no further examination was conducted by an examiner who reviewed the photos.  The Board notes that, although both VA examiners stated that there was no disfiguring skin condition of the neck, several of the photographs were close-up pictures of all sides of the Veteran's neck.  It is not clear from the black and white printouts whether the skin condition affects the neck.  Moreover, in his March 2007 claim for an increased rating, the Veteran alleged that he had the skin condition on the right side of his face and his neck.  Since a compensable rating depends on percentage of surface area, including consideration of exposed areas, of the body affected, the Board concludes that another VA examination is warranted in this case.  See VAOPGCPREC 11-95 (April 7, 1995) (concluding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the Board notes that the Veteran's service-connected actinic purpura with scarring has been evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7821 (disability due to cutaneous manifestations of collagen-vascular diseases not listed elsewhere, including scleroderma, calcinosis cutis, and dermatomyositis), pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities (such as actinic purpura) requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  See 38 C.F.R. § 4.20 (2010).  In this regard, the Board notes that the Diagnostic Codes applicable to scars were amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in the Federal Register notes that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised Codes do not apply in this case.  However, a Veteran whom VA rated before this date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review.  While the Veteran's service-connected skin disorder was not specifically evaluated under Diagnostic Codes 7800-7805 prior to October 23, 2008, the RO considered application of Diagnostic Codes 7801, 7803 and 7804, and the Veteran was notified of the rating criteria contained therein by a VCAA letter dated in May 2008 as per the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As such, while neither the Veteran nor his representative has asserted that his service-connected actinic purpura with scarring should be evaluated under the amended criteria, this should be accomplished upon remand.  

Accordingly, the examiner should be as specific as possible concerning the eight characteristics of disfigurement outlined in Diagnostic Codes 7800 (former and current) and 7821, as well as the percentages of the entire body and exposed areas affected by the service-connected actinic purpura with scarring, any medication used to control the Veteran's condition and whether the condition is present on the Veteran's head, neck and/or face.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected actinic purpura with scarring.  

Finally, the Board observes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in June 2009.  As the Veteran's claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facility in Oklahoma City, Oklahoma.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected actinic purpura with scarring since 2006.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected actinic purpura with scarring.  The Veteran is to be provided the proper release(s) in order to obtain any private records identified by him.  

Even if the Veteran fails to identify VA or private treatment records, the RO/AMC must obtain any and all VA treatment records dated from June 2009 to the present.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  Thereafter, the RO/AMC must schedule the Veteran for VA examination in order to assess the current severity and manifestations of his service-connected actinic purpura with scarring.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state that the examination report that the claims file was reviewed.  

The examiner should specifically indicate whether the Veteran's service-connected actinic purpura with scarring manifests with (i) involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, (ii) involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, or (iii) involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The examiner should also specifically indicate whether there is disfigurement of the head, face, or neck with (i) one characteristic of disfigurement, (ii) visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement, (iii) with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement, or (iv) with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement. 

The characteristics of disfigurement are:  (1) a scar, 5 or more inches in length; (2) a scar, at least one-quarter inch wide at widest part; (3) surface contour of a scar that is elevated or depressed on palpation; (4) a scar that is adherent to underlying tissue; (5) hypo-or hyper-pigmented skin in an area exceeding 6 square inches; (6) abnormal skin texture in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; and (8) indurated and inflexible skin in an area exceeding 6 square inches. Unretouched color photographs should be considered when evaluating under these criteria.  The examiner should also specifically indicate the measurement of any of the above characteristics of disfigurement in square inches or centimeters.  

The VA examiner must report how many of the Veteran's service-connected scars are superficial, unstable and/or painful.  

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  
4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which evaluates the Veteran's service-connected condition under the former and current criteria outlined above and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

